Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, and 11 are allowable over the prior art of record. Claims 2-10, and 12-20 depend from claims 1 and 11 respectively are, therefore, allowed.

	Independent claims recite  the limitations of : retrieving a sequence of n image frames of the stored video frames, and merging the n image frames in a fading-in fashion by incrementally increasing the intensity of each frame up to the 
inputting the merged frame to a Deep Q Neural Network (DQN) and training the DQN to learn Q-values for all actions from a state of the environment represented by the merged frame with only a single forward pass through the network; and selecting an action based on the Q-values.
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
the closed reference is US 2015/0100530, which teaches Q values and DQN generally, but does not teaches merging the n image frames in a fading-in fashion, and  training merged frame in DQN.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on IFP schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JINGGE WU/Primary Examiner, Art Unit 2663